Name: Commission Regulation (EC) No 158/2002 of 28 January 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outmost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: production;  trade;  regions of EU Member States;  processed agricultural produce;  economic policy
 Date Published: nan

 Avis juridique important|32002R0158Commission Regulation (EC) No 158/2002 of 28 January 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outmost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 025 , 29/01/2002 P. 0026 - 0039Commission Regulation (EC) No 158/2002of 28 January 2002amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outmost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(1), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(2), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 21/2002(3) fixes in particular the aids for supplying the outermost regions in milk products.(2) Commission Regulation (EC) No 123/2002 of 24 January 2002 fixing the export refunds on milk and milk products(4) fixes the refunds for those products. To take account of these amendments, the Annexes to Regulation (EC) No 21/2002 should be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 21/2002 is amended as follows:1. Part 9 of Annex II is replaced by Annex I to this Regulation.2. Part 9 of Annex III is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on 29 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 26.(2) OJ L 198, 21.7.2001, p. 45.(3) OJ L 8, 11.1.2002, p. 15.(4) OJ L 23, 25.1.2002, p. 5.ANNEX I - MADEIRAANNEX II - Part 9Milk and milk productsForecast supply balance and Community aid for the supply of Community productsForecast supply balance for the marketing period from 1 January to 31 December>TABLE>Community aid for the supply of Community products>TABLE>>TABLE>ANNEX II - CANARY ISLANDSPart 9Milk and milk productsForecast supply balance and Community aid for the supply of Community productsForecast supply balance for the marketing period from 1 January to 31 December>TABLE>Where, as regards a particular product separate amounts are fixed in the forecast supply balance for direct consumption, and for processing and/or packaging respectively, an adjustment in the breakdown as between the prescribed uses is permitted, within a limit of 20 % of the total quantity fixed for that product.Community aid for the supply of Community products>TABLE>>TABLE>